CONTINUING-LEGAL-EDUCATION MATTERSGov.Bar R. X(3) requires all attorneys admitted to the practice of law in Ohio and each attorney registered for corporate status pursuant to Gov.Bar R. VI to complete at least 24 hours of continuing legal education ("CLE"), including two and a half hours related to professional conduct, for each two-year compliance period. Gov.Bar R. X(4) requires attorneys whose last names begin with a letter from A through L to complete the CLE requirements of Gov.Bar R. X on or before December 31 of each odd-numbered year. Gov.Bar R. X(18)(A) provides that an attorney or judge who fails to comply timely with the applicable requirements of Gov.Bar R. X or Gov.Jud.R. IV but does so within 90 days of the December 31 deadline shall be assessed a late fee in accordance with CLE Reg. 503. Gov.Bar R. X(18)(B) provides that an attorney or judge who fails to comply with the applicable requirements of Gov.Bar R. X or Gov.Jud.R. IV shall be notified of noncompliance by the Commission on Continuing Legal Education and that unless the attorney or judge comes into compliance or files evidence of compliance that is satisfactory to the commission on or before the date set forth in the notice, the commission shall issue an order imposing a sanction authorized by Gov.Bar R. X(17) and consistent with CLE Reg. 503.On December 14, 2018, the commission sanctioned 248 attorneys for noncompliance with the provisions of Gov.Bar R. X. The following attorneys were issued a monetary sanction for not completing the educational hours required by Gov.Bar R. X(3) and not filing evidence of compliance or coming into compliance as required by Gov.Bar R. X(18)(A). The sanction amount displayed in the last column is based on the number and the type of hour deficiency. Name  Attorney Number  State  Amount   Joseph Anthony Benavidez   0042447   $ 75.00   Allen  OH  Ashland  OH  Belmont  OH  Brown  OH  OH   Norbert Mark Doellman Jr.   0002122   Butler   $225.00   OH  OH   James Allen Berry   0024082   Clark   $150.00   OH  OH  Clermont  OH  Clermont  OH  OH   Theodore Alexander Amata   0065658   Cuyahoga   $ 75.00   OH  OH   Joseph Bancsi   0025450   Cuyahoga   $150.00   OH  OH   Autumn Basil   0065790   Cuyahoga   $ 75.00   OH   0010238   Cuyahoga   $225.00   Stanley Bennett  OH   Robert Jerome Berk   0001031   Cuyahoga   $ 75.00   OH  OH  OH  OH  OH  OH   Charles Steven Butler   0024316   Cuyahoga   $ 75.00   OH  OH  OH  OH   Liam Joseph Dunn   0092488   Cuyahoga   $ 75.00   OH  OH  OH  OH   Timothy Paul Haffey   0041438   Cuyahoga   $ 75.00   OH  OH  OH   Gladys Elaine Harrison   0016051   Cuyahoga   $ 75.00   OH  OH  OH   Nathan John Hudak   0081666   Cuyahoga   $ 75.00   OH   Teresa James   0031671   Cuyahoga   $ 75.00   OH  OH  OH  OH  OH  OH  OH  OH  OH  OH   Gary Howard Levine   0025993   Cuyahoga   $150.00   OH  OH  OH  Delaware  OH  Delaware  OH   James Henry Klein   0006857   $ 75.00   Delaware  OH  Erie  OH  Erie  OH  Fairfield  OH  Franklin  OH   Christopher Joseph Allwein   0084914   $ 75.00   Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH   Jack C. Butler   0024463   $ 75.00   Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH   Nicholas Andrew Horn   0092096   $150.00   Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  Franklin  OH  OH  OH   Stanley Jerome Aronoff   0011694   Hamilton   $ 75.00   OH   Caleb Brown Jr.   0020678   Hamilton   $ 75.00   OH  OH  OH   Harold Sol Freeman   0012709   Hamilton   $150.00   OH  OH   Jerome Janson Grogan   0076029   Hamilton   $ 75.00   OH   James Albert Higgins   0021127   Hamilton   $ 75.00   OH  OH  OH  OH  OH  OH  OH  Hocking  OH  Lake  OH   Paul Brickner   0026246   $150.00   Lake  OH  Lake  OH  Lake  OH   Alfred Vincent Lucas   0027737   $ 75.00   Lake  OH  OH  OH  OH  OH   Terrence Franklin Cloonan   0017262   $ 75.00   Mahoning  OH   Donald Patrick Leone   0000154   $ 75.00   Mahoning  OH  Medina  OH  Montgomery  OH   Christopher Brady Coulles   0089783   $ 75.00   Montgomery  OH  Montgomery  OH  Montgomery  OH  Montgomery  OH  Gregory Patrick Garner  Montgomery  OH   Caitlin Elizabeth Lanning   0090718   $ 75.00   Montgomery  OH  Ottawa  OH   Charles Ray Burns   0051963   $225.00   Ottawa  OH  Errol Anthony Can  Portage  OH   Duane Lynn Doyle   0034042   $150.00   Portage  OH  Portage  OH  Seneca  OH  Stark  OH   Colleen Marie Bonk   0067165   $ 75.00   Summit  OH   Melissa Renea Cox   0071461   $ 75.00   Summit  OH  Summit  OH   Michael David Esposito   0077221   $ 75.00   Summit  OH  Summit  OH   Bruce Richard Freedman   0023864   $ 75.00   Summit  OH   Ruth Ann Gibson   0004701   $ 75.00   Summit  OH   Jeffery Allen Kaleda   0069149   $ 75.00   Summit  OH   John Peter Lazar   0009760   $ 75.00   Summit  OH   Douglas Glenn Leak   0045554   $ 75.00   Summit  OH   James Martin Brutz   0011144   $ 75.00   Trumbull  OH  Trumbull  OH  OH   William George Fowler   0005254   Warren   $ 75.00   OH   0071311   Warren   $150.00   Andrew Paul George  OH  AZ  CO  CO  CO  DC  DC   Anthony Britt   0037891   FL   $225.00   GA  IL   Brad Aaron Catlin   0083342   $ 75.00   IN   David Edgar Davidson   0016543   KY   $ 75.00    Laurie Bilz Dowell   0041208   KY   $225.00    Christopher Allen Griffin   0076991   KY   $ 75.00   MI  MI  MI  MI   Bryan Cermak   0037114   $225.00   MI   Ari Matthew Charlip   0093185   $ 75.00   MI  MI  MI  MI  NC  NC  NM   Sean Alexander Cooke   0088999   $ 75.00   NV  NY  NY  NY  NY  Adam Grant Anderson  PA  PA  PA  PA  PA  PA  PA  PA  SC  SC   Vicki Lee Doster   0055693   $300.00   TN   Wilbert Byrd   0011315   $225.00   TX  TX  TX  TX  UT  WV  WV On December 14, 2018, the Commission on Continuing Legal Education issued orders imposing monetary sanctions and suspending 39 attorneys for noncompliance with the provisions of Gov.Bar R. X. The following attorneys were sanctioned and suspended for not completing the educational hours required by Gov.Bar R. X(3) and not filing evidence of compliance or coming into compliance as required by Gov.Bar R. X(18)(A). The attorneys were also out of compliance with Gov.Bar R. X for the 2014 and 2016 compliance periods. The sanction amount as displayed in the last column is based on the number and the type of hour deficiency. Name  Attorney Number  State  Amount  OH  OH  Delaware  OH  Lorain  OH   Hui Li   82661   $300.00   Montgomery  OH   Jason Robert Gilbert   74044   KY   $300.00  The following attorneys were sanctioned and suspended for not completing the hours required by Gov.Bar R. X(3) and not filing evidence of compliance or coming into compliance as required by Gov.Bar R. X(18)(A).The attorneys also have not paid prior commission-ordered sanctions issued for noncompliance in the 2016 compliance period. The sanction amount as displayed in the last column is based on the number and the type of hour deficiency. Name  Attorney Number  State  Amount  OH  OH  OH  OH  OH   Alex Jovanovic   21469   Cuyahoga   $300.00   OH  Franklin  OH   19584   $300.00   Mark John Barrett  Franklin  OH  Franklin  OH  Franklin  OH  OH  OH  Licking  OH  Licking  OH  OH   31903   $300.00   Norman George  Montgomery  OH  Montgomery  OH  Montgomery  OH  OH  Stark  OH  Summit  OH  Summit  OH  Summit  OH  Trumbull  OH  AZ  IA  NY   Mark Allen Dunn   63922   $300.00   TX   Stephany T. Jackson   88952   $300.00   TX Gov.Bar R. X(9)(A) and 14(A) require attorneys newly admitted to the practice of law in Ohio and attorneys newly registered for corporate status pursuant to Gov.Bar R. VI, during their first biennial compliance period, to complete at least 12 hours of new-lawyers-training instruction, including one hour each of professionalism, law-office management, and client-fund management, and nine hours of instruction in one or more substantive-law topics that focus on handling legal matters in specific practice areas. Gov.Bar R. X(4) requires attorneys whose last names begin with a letter from M through Z to comply with the requirements of Gov.Bar R. X on or before December 31 of even-numbered years. Gov.Bar R. X(18)(A) provides that an attorney or judge who fails to comply timely with the applicable requirements of Gov.Bar R. X or Gov.Jud.R. IV but does so within 90 days of the December 31 deadline shall be assessed a late-compliance fee, as established by the commission. Gov.Bar R. X(18)(B) provides that an attorney or judge who fails to comply with the applicable requirements of Gov.Bar R. X or Gov.Jud.R. IV shall be notified of noncompliance by the commission and that unless the attorney or judge comes into compliance or files evidence of compliance that is satisfactory to the commission on or before the date set forth in the notice, the commission shall issue an order imposing a sanction authorized by Gov.Bar R. X(17) and consistent with CLE Reg. 503.The following attorneys were sanctioned and suspended for not completing the new-lawyers-training requirement as required by Gov.Bar R. X(9)(A) and (14)(A) and not filing evidence of compliance or coming into compliance as required by Gov.Bar R. X(18)(A). Name  Attorney Number  State  OH  Franklin  OH